IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00420-CR

                       EX PARTE KEVIN NEAL GLASPIE



                          From the 443rd District Court
                              Ellis County, Texas
                            Trial Court No. 48617CR


                          MEMORANDUM OPINION

      On December 14, 2022, we received a document from Kevin Neal Glaspie entitled

“Defendant’s Motion for Injunction.”      In the document, Glaspie requests that we

authorize the trial court to immediately release him from his confinement on a state-jail-

felony charge.

      We construe the document from Glaspie as an original application for a writ of

habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.01 (“The writ of habeas corpus is

the remedy to be used when any person is restrained in his liberty.”). The courts of

appeals, however, have no original habeas-corpus jurisdiction in criminal matters. Ex

parte Braswell, 630 S.W.3d 600, 601–02 (Tex. App.—Waco 2021, orig. proceeding).

Accordingly, this proceeding is dismissed for want of jurisdiction.
                                            MATT JOHNSON
                                            Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
       (Chief Justice Gray concurs in the Court’s judgment of dismissal. A separate
opinion will not issue.)
Dismissed
Opinion delivered and filed December 28, 2022
Do not publish
[OT06]




Ex parte Glaspie                                                             Page 2